Citation Nr: 0723915	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2005, a statement of the 
case was issued in May 2006, and a substantive appeal was 
received in June 2006.  The veteran testified at a hearing 
before the Board in June 2007.

At the hearing, the veteran submitted additional evidence, 
and waived RO review of such new evidence.


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability in the 
right ear for VA disability compensation purposes.

2.  Left ear hearing loss disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current left ear hearing loss 
disability otherwise related to such service.

2.  Tinnitus disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current tinnitus disability otherwise related to 
such service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Left ear hearing loss disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in June and 
November 2004.  The letters predated the January 2005 rating 
decision.  See id.  Collectively, the VCAA letters notified 
the veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and a post-service pure 
tone audiogram.  In an April 2006 written submission from the 
veteran, he indicated that he had no further evidence to 
submit in support of his claims.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a June 2006 VA examination report.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The veteran has claimed entitlement to bilateral hearing loss 
and tinnitus due to exposure to aircraft noise in service.

The veteran's DD Form 214 reflects that during active duty 
service he served as an electrician.  A February 1972 service 
personnel record reflects that he was designated as a plane 
captain on all TS2A aircrafts.  The veteran also testified 
that during service he worked on the flight line without 
hearing protection.

At an April 1970 examination performed for induction 
purposes, audiometric testing was performed.  The 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:


HERTZ


1000
2000
3000
4000
RIGHT

0
0
0
0
LEFT

0
0
0
0

On medical examination performed for separation purposes from 
active duty, in September 1972, audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
RIGHT

0
0
5
5
LEFT

10
10
10
10

In April 2004, the veteran submitted a claim of service 
connection for bilateral hearing loss disability, and in May 
2004, amended his claim to include tinnitus disability.

In support of his claim, he submitted a July 2005 pure tone 
audiometry testing graph, but no numerical designations were 
provided for the individual ears.

In June 2006, the veteran underwent a VA examination.  The 
veteran reported hearing loss and tinnitus since service.  He 
reported that he was exposed to aircraft noise for two years 
during service.  He reported his current occupation as a 
painter.  He also reported constant, bilateral, tinnitus.  An 
audiometric examination was conducted which showed pure tone 
thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
20
25
25
30
50/40

The pure tone average in the right ear was 20, and in the 
left ear was 33.  Speech recognition scores were 94 percent 
in both ears.  The results of the audiological assessment 
revealed a mild sensorineural loss in the left ear, and 
within normal limits in the right ear.  The examiner 
determined that based on the veteran's report of the 
frequency and duration of tinnitus, a diagnosis of tinnitus 
was warranted.  The examiner noted review of the veteran's 
claims folder, to include his September 1972 discharge 
examination, which showed that he had hearing sensitivity 
well within normal limits at discharge.  The examiner stated 
that based on hearing sensitivity well within normal limits 
at discharge, there is no evidence of significant hearing 
damage while in service.  Based on electronic hearing testing 
at discharge, the examiner opined that the veteran's current 
mild hearing loss in the left ear and reported tinnitus are 
less likely as not caused by or a result of noise exposure 
while in service.

In June 2007, the veteran submitted documentation from 
Northrop Grumman pertaining to aircraft technical data.

With regard to the claimed right ear hearing loss, according 
to the audiometric testing performed during the veteran's 
period of active service, the veteran's hearing was within 
normal limits in both ears.  On testing, in June 2006, the 
veteran's hearing was within normal limits in the right ear.

Impaired hearing will be considered to be a disability only 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Consequently, in this case, the veteran's hearing is within 
normal limits in the right ear.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In other words, in the absence of proof of 
present disability there can be no valid claim.  As there is 
no probative medical evidence of a current right ear hearing 
loss disability in this case, as defined by the applicable 
regulation, service connection for right ear hearing loss 
must be denied.

With regard to the veteran's diagnosed left ear hearing loss 
and tinnitus, upon review of the entire evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for left ear hearing loss and tinnitus 
disabilities.  As detailed, on induction examination, 
audiometric examination revealed that the veteran's hearing 
was within normal limits.  Upon separation from service in 
September 1972, audiometric examination continued to show 
hearing within normal limits.  The examination report also 
reflects no complaints with regard to hearing loss or 
tinnitus.  

The Board notes here that the lack of any evidence that the 
veteran exhibited left hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  The service medical 
records do show that there was some increase in the pure tone 
thresholds at all four pertinent frequencies between the 
entrance examination in 1970 and the discharge examination in 
1972.  As noted by the Court

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

However, despite the upward shift in left ear puretone 
thresholds during service, after reviewing the totality of 
the evidence in this case the Board must conclude that the 
preponderance of the evidence is against service connection 
for left ear hearing loss.  The Board believes it significant 
that the veteran did not complain of any hearing loss or 
tinnitus until April 2004, over 31 years after separation 
from service.  The first objective medical evidence of 
possible hearing loss was noted in the July 2005 private 
audiological evaluation, and on VA examination in June 2006, 
the examiner diagnosed mild hearing loss in the left ear, and 
tinnitus.  Thus, there is no supporting evidence of 
continuity of pertinent symptomatology.  Moreover, it is even 
more significant that a medical examiner opined that in light 
of the normal hearing results on his separation examination, 
his current left ear hearing loss and tinnitus were not 
etiologically related to service.  This opinion is entitled 
to considerable weight.  The examiner had the opportunity to 
review the claims file and the RO expressly informed the 
examiner that the veteran's duties on the flight line had 
been confirmed.  Nevertheless, the examiner was of the 
opinion that there was no nexus to noise exposure during 
service. 

While the Board does not dispute the veteran's exposure to 
aircraft noise during service, there is no persuasive 
evidence to support a finding that his current left ear 
hearing loss and tinnitus are etiologically related to such 
in-service exposure.  There is no documented hearing loss or 
tinnitus in service, no complaints of hearing loss or 
tinnitus until over 31 years after separation from service, 
and a VA examiner who opined that such hearing loss and 
tinnitus was not due to his noise exposure in service.  The 
Board concludes, therefore, that the preponderance of the 
evidence is against a finding that his current left ear 
hearing loss and tinnitus are etiologically related to 
service.  

The Board has considered the veteran's own lay statements to 
the effect that his left ear hearing loss and tinnitus are 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The negative 
clinical and documentary evidence post-service for 31 years 
is more probative than the remote assertions of the veteran.  
The lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997)

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


